Case 9:18-cv-80176-BB Document 538 Entered on FLSD Docket 05/26/2020 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-cv-80176-BLOOM/Reinhart

  IRA KLEIMAN, et al.,

         Plaintiffs,
  v.

  CRAIG WRIGHT,

        Defendant.
  ______________________/

                                         OMNIBUS ORDER

         THIS CAUSE is before the Court upon Plaintiffs’ Opposed Motions to Seal, ECF Nos.

  [524];1 [527];2 [530];3 and [532]4 (“Motions”). The Motions represent that the underlying

  responses that should be sealed, ECF Nos. [525]; [528]; [533]; and [534] (“Sealed Responses”),

  “cite[] information Defendant has designated confidential under this Court’s Stipulated

  Confidentiality Order.” Id. Plaintiffs state that although they do not believe the information should

  remain confidential, they are “filing this motion to seal to comply with the Stipulated

  Confidentiality Order and the Local Rules of this Court.” Id. The Court has reviewed the Motions,

  the record in this case, the applicable law, and is otherwise fully advised. For the reasons set forth

  below, the Motions are denied.



  1
    Requesting the Court to Seal Plaintiffs’ Response in Opposition to Defendant’s Omnibus Motion
  in Limine.
  2
    Requesting the Court to Seal Plaintiffs’ Opposition to Defendant’s Motion to Exclude the
  Opinion Testimony of Plaintiffs’ Expert Witnesses.
  3
    Requesting the Court to Seal Plaintiffs’ Response in Opposition to Defendant’s Motion for
  Summary Judgment.
  4
    Requesting the Court to Seal Plaintiffs’ Response in Opposition to Defendant’s Statement of
  Material Facts.
Case 9:18-cv-80176-BB Document 538 Entered on FLSD Docket 05/26/2020 Page 2 of 4
                                                           Case No. 18-cv-80176-BLOOM/Reinhart


          “[T]he common-law right of access to judicial proceedings, an essential component of our

  system of justice, is instrumental in securing the integrity of the process.” Chi. Tribune Co. v.

  Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311 (11th Cir. 2001) (citing Richmond Newspapers,

  Inc. v. Virginia, 448 U.S. 555, 564–74 (1980)). “Once a matter is brought before a court for

  resolution, it is no longer solely the parties’ case, but also the public’s case.” Brown v. Advantage

  Eng’g., Inc., 960 F.2d 1013, 1016 (11th Cir. 1992). See also S.D. Fla. Local Rule 5.4(a) (“Unless

  otherwise prohibited by law, Court rule, or Court order, proceedings in the United States District

  Court are public and Court filings are matters of public record.”). Where a court “attempts to deny

  access in order to inhibit the disclosure of sensitive information, it must be shown that the denial

  is necessitated by a compelling governmental interest, and is narrowly tailored to that interest.”

  Newman v. Graddick, 696 F.2d 796, 802–03 (11th Cir.1983); see also Brown, 960 F.2d at 1015–

  16 (11th Cir.1992); Wilson v. American Motors Corp., 759 F.2d 1568, 1571 (11th Cir.1992).

         Courts “have discretion to determine which portions of the record should be placed under

  seal, but [such] discretion is guided by the presumption of public access to judicial documents.”

  Perez-Guerrero v. U.S. Attorney Gen., 717 F.3d 1224, 1235 (11th Cir. 2013). “‘What transpires

  in the court room is public property,’ and both judicial proceedings and judicial records are

  presumptively available to the public[.]” id. (internal citation omitted). “Courts have discretion to

  determine which portions of the record, if any, should remain under seal, and this discretion is ‘to

  be exercised in light of the relevant facts and circumstances of the particular case.’” Id. (citation

  omitted). When a party seeks to seal only particular documents within the record, a court’s task is

  only “to balance the competing interests of the parties,” which includes “whether the records are

  sought for such illegitimate purposes as to promote public scandal or gain unfair commercial




                                                   2
Case 9:18-cv-80176-BB Document 538 Entered on FLSD Docket 05/26/2020 Page 3 of 4
                                                             Case No. 18-cv-80176-BLOOM/Reinhart


  advantage, [and] whether access is likely to promote public understanding of historically

  significant events.” Id. at 1235-36 (citations omitted).

         “Material filed in connection with any substantive pretrial motion, unrelated to discovery,

  is subject to the common law right of access.” Romero v. Drummond Co., Inc., 480 F.3d 1234,

  1245 (11th Cir. 2007) (citation omitted). Indeed, a motion that is “‘presented to the court to invoke

  its powers or affect its decisions,’ whether or not characterized as dispositive, is subject to the

  public right of access.” Id. at 1246. “In balancing the public interest in accessing court documents

  against a party’s interest in keeping the information confidential, courts consider, among other

  factors, whether allowing access would impair court functions or harm legitimate privacy interests,

  the degree of and likelihood of injury if made public, the reliability of the information, whether

  there will be an opportunity to respond to the information, whether the information concerns public

  officials or public concerns, and the availability of a less onerous alternative to sealing the

  documents.”

         Further, Local Rule 5.4 sets forth procedures for filing under seal. That rule provides that,

  “[i]f, prior to the issuance of a ruling on the motion to file under seal, the moving party elects or

  is required to publicly file a pleading, motion, memorandum, or other document that attaches or

  reveals the content of the proposed sealed material, then the moving party must redact from the

  public filing all content that is the subject of the motion to file under seal.” Id. at Rule 5.4(b)(1).

  Here, the Motions simply state that they “cite[] information Defendant has designated

  confidential[.]” In assessing the factors, the Court does not believe that sealing the responses, ECF

  Nos. [525], [528], [533], and [534], in their entirety is warranted. However, redactions to the

  Sealed Responses may be appropriate upon a proper showing of good cause.




                                                    3
Case 9:18-cv-80176-BB Document 538 Entered on FLSD Docket 05/26/2020 Page 4 of 4
                                                          Case No. 18-cv-80176-BLOOM/Reinhart


         Accordingly, it is ORDERED AND ADJUDGED that the Motions, ECF Nos. [524];

  [527]; [530]; and [532] are DENIED. However, the Sealed Responses, ECF Nos. [525], [528],

  [533], and [534] shall REMAIN UNDER SEAL until further Court order. Defendant shall reply

  to the sealed responses by June 2, 2020. To the extent Defendant believes that certain portions of

  the sealed responses are exempt from the public’s right of access, the parties shall confer in good

  faith and by no later than June 1, 2020, Plaintiffs shall re-file the Sealed Responses with redacted

  portions following the procedures of Local Rule 5.4.

         DONE AND ORDERED in Chambers at Miami, Florida, on May 25, 2020.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                                   4
